         Case 2:10-cr-20018-KHV Document 169 Filed 05/21/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                    CRIMINAL ACTION
v.                                          )
                                            )                    No. 10-20018-01-KHV
LAMONT T. DRAYTON,                          )
                                            )
                         Defendant.         )
____________________________________________)

                              MEMORANDUM AND ORDER

       On March 22, 2011, the Court sentenced defendant to 240 months in prison. On

November 5, 2018, the Court reduced defendant’s sentence to 203 months under Amendment 782

to the Sentencing Guidelines.    This matter is before the Court on defendant’s Motion For

Appointment Of Counsel (Doc. #166) filed May 8, 2020, which seeks counsel to file a motion for

compassionate release because of the Coronavirus Disease-2019 (“COVID-19”) pandemic. For

reasons stated below, the Court overrules defendant’s motion.

                                     Factual Background

       Defendant is currently confined at FPC Montgomery, a Bureau of Prisons (“BOP”) facility

in Montgomery, Alabama. As of May 19, 2020, no inmates and only one staff member at FPC

Montgomery     had   tested   positive   for    COVID-19.       See   BOP,   COVID-19   Cases,

https://www.bop.gov/coronavirus/ (accessed May 20, 2020). Defendant states that because of

nervous system problems, chronic asthma and anxiety, he is at a high risk of contracting

COVID-19.

                                               Analysis

       Defendant seeks appointment of counsel to assist in filing a motion for compassionate
         Case 2:10-cr-20018-KHV Document 169 Filed 05/21/20 Page 2 of 3




release. Under the First Step Act of 2018, Pub. Law 115-391 (S. 756), 132 Stat. 5194 (enacted

Dec. 21, 2018), after considering the applicable factors set forth in Section 3553(a), the Court may

order compassionate release for “extraordinary and compelling reasons.”                       18 U.S.C.

§ 3582(c)(1)(A)(i). The Court may entertain requests for compassionate release only upon a

motion of the BOP, however, or of defendant after defendant “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

        Defendant has no constitutional or statutory right to appointment of counsel in the

prosecution of a compassionate release motion. See Coronado v. Ward, 517 F.3d 1212, 1218

(10th Cir. 2008) (no constitutional right to counsel beyond direct appeal of criminal conviction);

see also United States v. Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (right to counsel does

not extend to § 3582(c)(2) motion). In determining whether to appoint counsel, the Court

considers several factors including (1) the merit of the litigant’s claims; (2) the nature of the factual

issues raised in the claims; (3) the litigant’s ability to present his or her claims; and (4) the

complexity of the claims involved. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

        Applying these factors, defendant is not entitled to counsel. On the limited record, the

Court cannot determine the merits of defendant’s request for compassionate release. Even so, it

notes that to date, no inmates and only one staff member at FPC Montgomery have tested positive

for COVID-19. In any event, a claim for compassionate release is not particularly complex

factually or legally. Further, defendant appears able to adequately present his claim. For these

reasons, at this stage, the Court overrules defendant’s motion to appoint counsel to assist in filing


                                                  -2-
        Case 2:10-cr-20018-KHV Document 169 Filed 05/21/20 Page 3 of 3




a motion for compassionate release.

       IT IS THEREFORE ORDERED that defendant’s Motion For Appointment Of Counsel

(Doc. #166) filed May 8, 2020 is OVERRULED.

       Dated this 21st day of May, 2020 at Kansas City, Kansas.

                                                         s/ Kathryn H. Vratil
                                                         KATHRYN H. VRATIL
                                                         United States District Judge




                                             -3-
